DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 04/19/2022 has been acknowledged. Claims 1-15 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-14) and Species 1 (figure 1) in the reply filed on 04/19/2022 is acknowledged.
2.	After further consideration, the restriction requirement is hereby withdrawn since the method and species did not present a search burden on the examination.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-15, are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at lines 2, 4, and 15 the recitation “seat support seat support base” renders the claim indefinite because it is unclear. Did applicant intend to recite “seat support base”?
As per claim 15, at lines 2, 3, and 11 the recitation “seat support seat support base” renders the claim indefinite because it is unclear. Did applicant intend to recite “seat support base”?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No.11,058,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of the current application is lacking mainly “the first lift arm comprising: a lower portion; and an upper portion disposed at an angular offset from the lower portion” with respect to claims 1 and 16 of U.S. Patent No.11,058,965. The differences between the conflicting claims are minor and not distinguishing the overall appearance of one over the other, both claims have basically the same design characteristics, and the differences are insufficient to patentably distinguish one design from the other. In particular, the difference of a lifting arm having angular portions would have been obvious to a designer of ordinary skill in the art as demonstrated by the angular arm portions of Marchegiani (U.S. Patent No. 3,967,387).
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,058,966. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is lacking mainly “an audio visual projector” with respect to claim 1 of U.S. Patent No.11,058,966. The differences between the conflicting claims are minor and not distinguishing the overall appearance of one over the other, both claims have basically the same design characteristics, and the differences are insufficient to patentably distinguish one design from the other. In particular, the difference of an audio visual projector would have been obvious to a designer of ordinary skill in the art as demonstrated by Morris (WO 9409861 A1).

Allowable Subject Matter
Claims 1 and 15 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In particular, the limitation “a. a seat support base; b. a first seat support, comprising: i. a first lift arm pivotally connected to the seat support base; ii. a first lift arm actuator operatively connected to the first lift arm; iii. a first passenger seat beam rotator operatively connected to the first lift arm distally from the seat support base; and iv. a first passenger seat beam rotator actuator operatively connected to the first passenger seat beam rotator, the first passenger seat beam rotator actuator operative to effect a change in passenger seat row pitch independently of rotation of the first lift arm; c. a second seat support disposed distally from the first seat support in a mirror configuration with respect to a seat axis defined by a longitudinal distance between the first seat support and the second seat support, comprising: i. a second lift arm pivotally connected to the seat support base; and ii. a second lift arm actuator operatively connected to the second lift arm and configured to coordinate movement of the second lift arm with the first lift arm; iii. a second passenger seat beam rotator operatively connected to the second lift arm; and iv. a second passenger seat beam rotator actuator operatively connected to the second passenger seat beam rotator distally from the seat support base, the second passenger seat beam rotator actuator operative to effect a change in passenger seat row pitch independently of rotation of the second lift arm cooperatively with the first passenger seat beam rotator actuator; d. a passenger seat assembly operatively connected to the first passenger seat beam rotator and to the second passenger seat beam rotator, the passenger seat assembly disposed substantially parallel to the seat axis, the passenger seat assembly comprising a passenger seating area; and e. a system controller operatively in communication with the first lift arm actuator, the second lift arm actuator, the first passenger seat beam rotator actuator, and the second passenger seat beam rotator actuator, the system controller operative to coordinate movement of the first lift arm with the second lift arm in their respective X-Y planes while simultaneously effecting a change to the pitch angle and to coordinate movement of the first passenger seat beam rotator actuator with the second passenger seat beam rotator actuator” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration. Similarly, the limitation “[a] method of providing a theater experience using a theater seating assembly comprising a seat support base; a first seat support which comprises a first lift arm pivotally connected to the seat support base, a first lift arm actuator operatively connected to the first lift arm, a first passenger seat beam rotator operatively connected to the first lift arm distally from the seat support base, and a first passenger seat beam rotator actuator operatively connected to the first passenger seat beam rotator where the first passenger seat beam rotator actuator is operative to effect a change in passenger seat row pitch independently of rotation of the first lift arm; a second seat support, disposed distally from the first seat support in a mirror configuration with respect to a seat axis defined by a longitudinal distance between the first seat support and the second seat support, comprising a second lift arm pivotally connected to the seat support base and a second lift arm actuator, operatively connected to the second lift arm and configured to coordinate movement of the second lift arm with the first lift arm, a second passenger seat beam rotator operatively connected to the second lift arm, and a second passenger seat beam rotator actuator operatively connected to the second passenger seat beam rotator distally from the seat support base where the second passenger seat beam rotator actuator is operative to effect a change in passenger seat row pitch independently of rotation of the second lift arm and cooperatively with the first passenger seat beam rotator actuator; a passenger seat assembly operatively connected to the first passenger seat beam rotator and to the second passenger seat beam rotator where the passenger seat assembly is disposed substantially parallel to the seat axis and where the passenger seat assembly comprises a passenger seating area; and a system controller operatively in communication with the first lift arm actuator, the second lift arm actuator, the first passenger seat beam rotator actuator, and the second passenger seat beam rotator actuator where the system controller is operative to coordinate movement of the first lift arm with the second lift arm in their respective X-Y planes while simultaneously effecting a change to the pitch angle and to coordinate movement of the first passenger seat beam rotator actuator with the second passenger seat beam rotator actuator, the method comprising: a. positioning the first lift arm and the second lift arm, and rotating the passenger seat assembly, to a passenger boarding position sufficient to allow a passenger to sit in the passenger seat assembly; b. using the system controller to substantially synchronously control the left and right lift arms and via their associated lift arm actuators to effect a motion between each lift arm and its associated lift arm rotator to adjust an angular relationship between the two by adjusting an angular relationship between a first lift arm lowered position to a second lift arm raised position at a first predetermined set of times; and c. rather than pivoting the passenger seat assembly with a rotating floor, using the passenger seat beam rotators to alter positions of the passenger seat assembly while a raising and lowering function is taking place.” Claim(s) 2-14 depend from claim 1 and are therefore rejected as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to theater seating in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633       

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635